3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/11/20has been entered.
Claim Status and Formal matters 
This action is in response to papers filed 9/10/2020.
Claims 22-24 have been amended.
Claims 35-38 have been added by amendment.
Applicant’s election without traverse of group I, claims 22-28, CIITA, ERAP2 and HLA-F genes and ipilimumab (MDX-010, MDX-101) in the reply filed on 9/27/2019is acknowledged.
Claims 29-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/27/2019.
Claims 22-28, 35-38 are being examined.

The previous objection to the claim with respect to acronyms has been withdrawn in view of the amendment.  
Priority
The instant application was filed 05/17/2018 is a continuation of PCT/US2016/062807 , filed 11/18/2016 claims priority from provisional application 62257299, filed 11/19/2015;  provisional application 62259520, filed 11/24/2015;and provisional application 62259477, filed 11/24/2015.
Claim Objections
Claim 22-28, 35-38 is objected to because of the following informalities:  
In response to restriction applicant elected the combination of CIITA, ERAP2 and HLA-F.  The independent claim should be amended to be consistent with the election.
  Appropriate correction is required.
Response to Arguments
This is a new ground of objection necessitated by amendment.
Improper Markush Group
Claims 22-28, 35-38 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).  This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) and it is clear from their very nature or from the prior art that all of them possess this property.  See MPEP § 803.02.
 	Here each species is considered to be a method in which the presence or absence of a mutation of a gene is used to select treatments for a cancer.
	The recited alternative species in the groups set forth here do not share a single structural similarity, as each method relies on detection of different gene or portion of genes.  Each gene or portion of a genet could be detected is itself located in a separate region of the genome and has its own structure.  The nature of genes or portions of genes have  different locations in the genome and have a unique sequence relative to the others- they are not structurally the same when you consider the sequence required to identify one particular gene or portions of a gene.  The genes or combination of genes recited in the instant claims, and the methods which detect them, do not share a single structural similarity since each consists of a different portion of genes or different combination of genes.  The only structural similarity present is that all detected genes,  combination genes, portion of genes or combination of portion of genes  are part of nucleic acid molecules.  The fact that the markers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the 
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Response to Arguments
The response traverses the rejection asserting the claims in view of ex parte Ren as PTAB asserted the siRNA have the same function.  This argument has been thoroughly reviewed but is not considered persuasive as the instant case the recited genes have different functions for example CIITA function is “  Essential for transcriptional activity of the HLA class II promoter; activation is via the proximal promoter. No DNA binding of in vitro translated CIITA was detected. May act in a 
The response provides arguments with respect to the PTAB decision in Ex parte Narva.  Again this decision is not precedential.  The instant claims/specification have a different fact pattern and the genes/proteins have different functions as detailed above.  
The response continues by citing In re Harnisch and In re Jones.  These arguments are not persuasive as the instant genes/proteins have different functions.
The response continues by asserting the recited genes are all nucleotides and have the same function.  This argument has been thoroughly reviewed but is not considered persuasive for the reasons of record.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 22-28, 35-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 22 has been amended to recite, “determining whether any of the test genes harbors a mutation that increases the likelihood of resistance to a treatment regimen comprising an immune checkpoint inhibitor.”  Thus the claim encompass any mutation in the recited genes that increases the likelihood of resistance to a treatment regimen comprising an immune checkpoint inhibitor.  Thus the claim encompasses a genus of mutations in the recited genes.
Further dependent claim 35, requires, “wherein step (2) comprises: (2) comparing the sequences of the test genes detected in step (1) to one or more reference sequences for each test gene and determining whether any of the test genes harbors a mutation that increases the likelihood of resistance to a treatment regimen comprising an immune checkpoint inhibitor.”  Thus knowledge of mutations associated with resistance to any treatment comprising an immune checkpoint inhibitor is required to practice the invention.  Further it is noted review of the specification did not reveal any other ways to determine the presence of mutations.

Further claim 37 which depends from claim 36 recites, “ wherein a patient has an increased likelihood of resistance to a treatment regimen comprising an immune checkpoint inhibitor if x > y. “ The specification provides antecedent basis for this limitation, but provides no mutations by which resistant is identified by this method.
Further claim 38 which depends from claim 36 recites, “ wherein the reference probability (y) is defined as the probability of resistance to a treatment regimen comprising an immune checkpoint inhibitor across a general relevant patient population. The specification provides antecedent basis for this limitation, but provides no mutations by which resistant is identified by this method.
As set forth in In re Alonso 88 USPQ2d 1849 (Fed. Cir. 2008), at 1851:
The written description requirement of 35 U.S.C. § 112, ¶ 1, is straightforward: “The specification shall contain a written description of the invention ….” To satisfy this requirement, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.” Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 [41 USPQ2d 1961] (Fed. Cir. 1997); see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1345 [76 USPQ2d 1724] (Fed. Cir. 2005); Eiselstein v. Frank, 52 F.3d 1035, 1039 [34 USPQ2d 1467] (Fed. Cir. 1995).

Alonso at 1852:

Enzo, 323 F.3d at 964.

In applying the test as set forth in Alonso, it is noted that the claim encompasses any subject to any species.
		The claims encompass detecting any portion of any of the genes recited in HLA-A, HLA-B, HLA-C, HLA-E, HLA-F, HLA-G, B2M, CIITA, ERAP1, ERAP2, NLRC5, PDIA3, TAP1, TAP2 and TAPBP.
	Further the claims encompass any mutation which increases the likelihood of resistance to a treatment regimen comprising an immune checkpoint inhibitor in any portion of the genes recited in HLA-A, HLA-B, HLA-C, HLA-E, HLA-F, HLA-G, B2M, CIITA, ERAP1, ERAP2, NLRC5, PDIA3, TAP1, TAP2 and TAPBP.
The claims encompass any human cancer.
The specification states, “[0024] As used in this disclosure, "mutation" refers to a variation in a patient's gene sequence from the expected (or a reference) gene sequence, wherein such variation is known or predicted to reduce or abolish the normal activity of the gene.”  
The specification does not teach the sequence of any of the recited genes.  The specification in table 1 references MCBI gene ID, chromosomal location and MIM (this appears to be incorporation by reference, detailed below).
	Table 2 provides a list of immune check point inhibitors.
The specification in table 3 references MCBI gene ID, chromosomal location and MIM (this appears to be incorporation by reference, detailed below).

The claims encompass any mutation in any of the recited genes which increases the likelihood of resistance to a treatment regimen comprising an immune checkpoint inhibitor in any cancer sample or cancer cell derived sample.  
The teachings of the specification are limited to approximately 40 mutations from 8 of the 15 genes recited in humans.  The specification provides no mutations from HLA-A, HLA-B, HLA-C, HLA-E, HLA-F, HLA-G.  
Thus as the claims and specification  has not provide the sequence of genes or mutations to the recited genes which alter structure or function of the claimed genes that are indicative of response to immune checkpoint inhibitors the claims lack adequate written description.  Further the specification does not identify any mutations by the specific method outlined in claims 36-38
Response to Arguments
The response traverses the rejection asserting that tables 1 and 3 reference gene ID # and that allows one of skill in the art to access the sequences.  This argument has been thoroughly reviewed but is not considered persuasive as the claim requires, “determining whether any of the test genes harbors a mutation that increases the likelihood of resistance to a treatment regimen comprising an immune checkpoint 
The response continues by asserting that applicant has met the written description requirement as it provides in Table 4 and Table E, 40 mutations in 8 genes.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are not limited to 8 genes, 15 genes and is not limited to the 40 mutations.  Further the specification does not teach any mutations in HLA-A, HLA-B, HLA-C, HLA-E, HLA-F, HLA-G.  Finally, the specification identifies 23 of the mutations provided as “suspected deleterious,”  which is at best unclear if they meet the functional limitations of the claims.  
The response on the bottom of page 10 provides arguments, “The claims are not limited to specific mutations. A comparison of the scope of the claims with the scope of the description where the frequency and type of APM mutations are characterized would demonstrate to one of ordinary skill in that the Applicant was in possession of the claimed invention.”  This argument has been thoroughly reviewed but is not considered persuasive as the claims require the analysis of a single cancer cell.  Thus the frequency of a mutation across subjects or tumors is not consistent with the claims.  
The response continues by asserting, “In Example 3, Applicant identified 108 mutations in 86 samples tested in 8 of the 15 genes identified in Table 1. Those mutations are listed in Table 4 and Table E.”  This argument has been thoroughly reviewed but is not considered persuasive as Table 4 and Table E provide 38 lines of mutations and indicates 29 are suspected deleterious and thus do not appear to be within functional limitations of the claims.  Further table F appears to summarize the 
The response asserts they searched the data of Snyder in example 2 and it discloses a mutation in HLA-F.  This argument has been thoroughly reviewed but is not considered persuasive as while the specification references Snyder it does not disclose the data.
Thus the rejection as modified is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36-38  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites, “wherein said increased likelihood of resistance to a treatment regimen comprising an immune checkpoint inhibitor is determined by calculating the probability (x) that the patient is resistant to a treatment regimen comprising an immune checkpoint inhibitor based on the mutation detected and comparing said probability (x) to a reference probability (y).”  Claim 6 is unclear and incomplete as it provides no specificity on how to calculate probability based on a single and provides no definition or 
Response to Arguments
 This is a new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-25, 28, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (The New England Journal of Medicine (2014) volume 371, pages 2189-2199),  Sigalotti (Pharmacology & Therapeutics (2014) volume 142, pages 339-350), Ramsay (British Journal of Hematology (2013) volume 162, pages 313-325), and Burkur (Seminars in Cancer biology (2012) volume 22, pages 350-358).
Snyder teaches examination of the genetic basis for clinical response to CTLA-4 blockade in melanoma (title).  Synder teaches, “ we conducted whole-exome sequencing of DNA from tumors and matched normal blood from 25 ipilimumab-treated patients. A validation set included an additional 39 patients, of whom 5 were treated with tremelimumab. Primary tumor samples and matched normal peripheral- blood specimens were obtained after the patients had provided written informed consent. DNA was extracted, and exon capture was performed with the use of the SureSelect Human st column, bottom). Snyder teaches a mutation in HLA-F (page 485 supplemental appendix ), ERAP2 (page 521 supplemental appendix), CIITA (522 supplemental appendix).
Snyder teaches, “although a high mutational load is associated with a benefit from immune checkpoint abrogation, this factor alone is not sufficient to impart clinical benefit”(page 2197, bottom first column, top of 2nd). 
While Snyder teaches the detection of mutations in the recited genes, and suggests the use of genetic load to determine response to immune check point inhibitors, Snyder does not specifically teach using the presence or absence of mutations in CIITA, ERAP2 and HLA-F to determine to use immune check point inhibitors.
However, Sigalotti teaches a review including mechanisms which may be responsible for differential effectiveness of immune checkpoint blockade (abstract).  Sigalotti teaches, “As a consequence, a fully functional APM is mandatory for exposure of HLA class I molecules on the cell surface, and any defect in APM causes reduced or absent expression of HLA class I antigens on the cell membrane, preventing the recognition of cells by the adaptive cellular immune response (Bukur et al., 2012). Besides the first signal provided by the engagement of HLA class I/peptide complex with antigen-specific TCR, additional stimulatory signals are required for the CTL to be activated and deliver its cytotoxic activity (Fig. 1)” (page 341, 2nd column top). Sigalotti teaches CIITA and ERAP2 are part of the APM (figure 1 and 345, 1st column).
Ramsay teaches, “CIITA was shown to be a promiscuous partner with various in-frame gene fusions that impact on patient survival. Functional consequences of CIITA nd column, top)
Burkur provides a review of classical and non-classical HLA antigens in human cancers.  Burkur teaches, “HLA-F is physiologically expressed only on the surface of B cells, monocytes and in vivo on extravillous trophoblasts, while constitutive HLA-F expression was mainly found in the cytoplasma of B and T lymphocytes, NK cells and monocytes. Upon activation of these immune cells HLA-F expression is upregulated at the cell surface. HLA-F has been shown to bind to the inhibitory ILT-2 and ILT-4 receptors suggesting a potential role of HLA-F in regulating immune cell function [83,84].” (354, bottom first column, top of second). Burkur teaches, “HLA-F expression appears of clinical significance and has been shown to be directly associated with a poor survival in patients with non-small cell lung cancer [94].” (page 355, 1st column, top).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims do whole exome sequencing of a tumor sample and examine mutations in ERAP2, CIITA and HLA-F to determine if the tumor has mutated APM machinery and HLA-F and treating subjects with mutated CIITA as with a treatment other than checkpoint inhibitors.  The artisan would be motivated as the 
With regards to claim 23, Snyder teaches melanoma.  
With regards to claim 24,  Snyder teaches ipilimumab-treated (page 2190, 1st column).
With regards to claim 25, the APM machinery and HLAs as disclosed in the prior  art is less than 100 genes. It is noted the claim number in the panel of genes, but does not limit the number of genes assayed.
With regards to claim 35, Ramsay teaches, “CIITA was shown to be a promiscuous partner with various in-frame gene fusions that impact on patient survival. Functional consequences of CIITA gene fusions were down-regulation of surface human leucocyte antigen (HLA) class-II expression and over-expression of PD-L1 and PD-L2. This study highlights multiple T-cell evasion mechanisms in operation, including reduced presentation of tumour antigen and protection from T-cell activity via an immune checkpoint ‘molecular shield’ (Zou & Chen, 2008; Steidl et al, 2011). Thus, genetically unstable tumour cells appear to co-opt immune regulatory proteins to evade T-cell recognition (Hanahan & Weinberg, 2011).” (317, 2nd column, top)

Response to Arguments

The response continues by asserting that Snyder teaches a large number of mutations including those in the recited genes, but Snyder teaches mutation load is correlated with response to immune checkpoint inhibitors.   This argument has been thoroughly reviewed but is not considered persuasive as Snyder teaches, “although a high mutational load is associated with a benefit from immune checkpoint abrogation, this factor alone is not sufficient to impart clinical benefit”(page 2197, bottom first column, top of 2nd). 
The response continues based on the reading of Snyder the artisan would view any mutation would enhance sensitivity to immune checkpoint inhibitors.  This argument has been thoroughly reviewed but is not considered persuasive as Snyder teaches, “although a high mutational load is associated with a benefit from immune checkpoint abrogation, this factor alone is not sufficient to impart clinical benefit”(page 2197, bottom first column, top of 2nd).   Further the art of Ramsay specifically suggests mutations in CIIT plays a role in immune cell evasion.  
The response continues by asserting the art of Snyder teaches away.  This argument has been thoroughly reviewed but is not considered persuasive as Snyder teaches mutations and Snyder teaches, “although a high mutational load is associated with a benefit from immune checkpoint abrogation, this factor alone is not sufficient to impart clinical benefit”(page 2197, bottom first column, top of 2nd). 

The response continues by asserting the art of Snyder does not render the instant claims obvious.  This argument is not persuasive for the reasons of record.
Thus the rejection is maintained.
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (The New England Journal of Medicine (2014) volume 371, pages 2189-2199),  Sigalotti (Pharmacology & Therapeutics (2014) volume 142, pages 339-350), Ramsay (British Journal of Hematology (2013) volume 162, pages 313-325), and Burkur (Seminars in Cancer biology (2012) volume 22, pages 350-358) as applied to claims 22-25 and 28, 35 above, and further in view of Clark (Nature Biotechnology (2011) volume 29, pages 908-915 and supplemental data)..
The teachings of Snyder,  Sigalotti, Ramsay, and Burkur are set forth above.  While Snyder,  Sigalotti, Ramsay, and Burkur teaches SureSelect Human All Exon 50-Mb kit (Agilent Technologies),  the prior art does not explicitly teach the enriching required of claims 26-27.
However, Clark teaches a comparison of commercial exome sequencing platforms including those by Agilent (abstract, 1st column, 908). Clark teaches methods of obtaining samples, enriching using adaptor and PCR (online methods ).  Clark 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use one of the commercial kits to enrich by use of adapters or PCR to include at least 5 nucleotides upstream and downstream of the exons.  The artisan would be motivated to use commercially available methods as they are known to work and obviate the need to make and trouble shoot reagents from multiple source.  The artisan would have a reasonable expectation of success as the artisan is using known kits to perform their known function.
Response to Arguments
The response provides no arguments to the instant rejection.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Steven Pohnert/Primary Examiner, Art Unit 1634